—Order, Supreme Court, New York County (Shirley Fingerhood, J.), entered July 14, 1989, which directed plaintiff to pay $5,000 as counsel fees to the defendant’s attorney to *386defend the plaintiffs appeal decided herewith, unanimously affirmed, without costs.
After a full hearing before a Judicial Hearing Officer wherein the defendant wife was found to be earning approximately $12,000 per year, and the plaintiff husband approximately $60,000 per year, the defendant moved for an award of $10,500 counsel feés to defend plaintiffs appeal from those portions of the judgment of divorce dealing with visitation and an award of moving costs, rent, and a portion of plaintiffs pension. The trial fully satisfied the general requirement that counsel fees should be based upon testimonial and other evidence of the financial condition of the parties (see, Olsan v Olsan, 100 AD2d 776; Entwistle v Entwistle, 92 AD2d 879).
No further hearing was necessary as to the reasonable value of defendant’s counsel’s prospective services on the appeal, as the IAS court "is itself an expert on the question and may consider its own knowledge and experience concerning reasonable and proper fees and * * * make an appraisal of such services, and determine the reasonable value thereof’ (McAvoy v Harron, 26 AD2d 452, 454, affd 21 NY2d 821).
We have examined the briefs, and find no basis to conclude that the award of $5,000 in counsel fees to the defendant constituted an abuse of discretion. Concur—Ross, J. P., Carro, Asch and Rubin, JJ.